DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I (drawn to a semiconductor device), Group 1: Species A, and Group 2: Species A in the reply filed on 4/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6 and 15, the limitation “the insulating substrate is made of an insulating material that comprises a dielectric strength between 3 kV/mm and 10 kV/mm” is not sufficiently described in the specification to reasonably convey possession. Specifically, the disclosure provides no examples of materials which meet the requirement of having a dielectric strength between 3 kV/mm and 10 kV/mm.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the limitation “the enhanced mode GaN power transistor comprises a Ball Grid Array (BGA) package or a Line Grid Array (LGA) package,” is unclear as to how a transistor can comprise a package. It is noted that applicant’s specification recites 110 can be a BGA/LGA, and further that 110 can comprise the transistor (see [0024]-[0025]). For purposes of examination, it has been interpreted that the package comprises the transistor. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-9, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosuga et al. (US 2020/0373277; herein “Kosuga”) in view of Briere (US 2014/0070627; herein “Briere”).
Regarding claim 1, Kosuga discloses in Fig. 2A-B, 3A-D and related text a semiconductor device comprising:
a semiconductor device (31, see [0039]) comprising contact pads (32, see [0038]), adjacent ones of the contact pads being separated by one of a plurality of gaps;
a circuit board (10, see [0038]) comprising traces (12, see [0038]) for coupling with the contact pads of the power semiconductor device, the contact pads being physically attached to the traces; and
an insulating substrate (20, see [0037]) disposed between the circuit board and the power semiconductor device, wherein portions of the insulating substrate are disposed in the plurality of gaps (see Fig. 3D), and wherein the insulating substrate has a monolithic structure (see Fig. 2B).
Kosuga does not explicitly disclose the semiconductor device is a power semiconductor device.
In the same field of endeavor, Briere teaches in Fig. 1 and related text a semiconductor device comprising a power semiconductor device (e.g. 101/106/108/110/120, see [0027]-[0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kosuga by having the semiconductor device be a power semiconductor device, in order to achieve a converter circuit which has higher efficiency (see [0018] at least).
Regarding claim 3, Kosuga further discloses a low voltage integrated circuit chip (e.g. 40, see [0071]) attached to the circuit board (10).
Regarding claim 4, Kosuga further discloses a Ball Grid Array (BGA) package or a Line Grid Array (LGA) package (see [0039]).
Regarding claim 5, Kosuga further discloses wherein the insulating substrate is made of an insulating material that comprises a dielectric strength greater than 3 kV/mm (epoxy resin, see [0041]; having dielectric strength of roughly 500V/mil, equivalent to 19 kV/mm, which overlaps the claimed range; as supported by “Dielectric Properties of Epoxies”).
Note that the range disclosed by Kosuga overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. (see MPEP 2144.05)
 Regarding claim 6, Kosuga further discloses wherein the insulating substrate is made of an insulating material that comprises a dielectric strength of close to between 3 kV/mm and 10 kV/mm (epoxy resin, see [0041]; having dielectric strength of roughly 500V/mil, equivalent to 19 kV/mm, which overlaps the claimed range; as supported by “Dielectric Properties of Epoxies”).
Note that the range disclosed by Kosuga are close to the claimed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. (see MPEP 2144.05)
Regarding claim 7, Kosuga further discloses wherein the insulating material (e.g. 24) of the insulating substrate (20) comprises an epoxy material (see [0041]). 
Regarding claim 8, Kosuga further discloses wherein the insulating material (e.g. 24) of the insulating substrate (20) comprises a resin or glass (see [0041]).
Regarding claim 9, Kosuga further discloses wherein the contact pads (32) are arranged in an array comprising rows and columns, wherein the insulating substrate comprises a plurality of through openings, each of the plurality of through openings aligned with one of the contact pads (see Fig. 2B and 3D at least).
Regarding claim 11, Kosuga discloses in Fig. 2A-B, 3A-D and related text a semiconductor device comprising:
a semiconductor device (31, see [0039]) comprising contact pads (32, see [0038]);
a circuit board (10, see [0038]) configured to support operating voltage and comprising contact surfaces (12, see [0038]) for coupling with the contact pads of the semiconductor device; and
a rigid insulating substrate (20, see [0037]) disposed between the circuit board and the semiconductor device, the contact pads being physically attached to the contact surfaces through a plurality of through holes in the rigid insulating substrate (see Fig. 3D).
Kosuga does not explicitly disclose 
the semiconductor device is an enhanced mode GaN power transistor configured to operate at an operating voltage between 20 V and 1000 V;
the circuit board is a printed circuit board.
In the same field of endeavor, Briere teaches in Fig. 1 and related text a semiconductor device comprising
the semiconductor device (e.g. 101/106/108/110/120, see [0027]-[0028]) is an enhanced mode GaN power transistor configured to operate at an operating voltage between 20 V and 1000 V (see [0004] at least);
a circuit board (e.g. “package substrate”) is a printed circuit board (see [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kosuga by having the power semiconductor device is an enhanced mode GaN power transistor configured to operate at an operating voltage between 20 V and 1000 V and the circuit board is a printed circuit board, as taught by Briere, in order to achieve a converter circuit which has higher efficiency (see [0018] at least) and in order to employ a well-know and commonly used form of package substrate.
Additionally, regarding the limitation “configured to operate at an operating voltage between 20 V and 1000 V,” note that although shown by the prior art, note that is it is the Office’s position that the limitation of that because the device of Kosuga and Briere has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.
Regarding claim 13, the combined device shows a low voltage integrated circuit chip (Kosuga: (e.g. 40, see [0071]) attached to the printed circuit board (10), wherein the enhanced mode GaN power transistor (Briere: (e.g. 101/106/108/110/120, see [0027]-[0028]) is configured to provide supply voltage to the low voltage integrated circuit chip (outputs voltage, VOUT).
Additionally, regarding the limitation “is configured to provide supply voltage to the low voltage integrated circuit chip,” note that although shown by the prior art, note that is it is the Office’s position that the limitation of that because the device of Kosuga and Briere has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.
Regarding claim 14, the combined device shows wherein the enhanced mode GaN power transistor comprises a Ball Grid Array (BGA) package or a Line Grid Array (LGA) package (see [0039]).
Regarding claim 15, Kosuga further discloses wherein the rigid insulating substrate is made of an insulating material that comprises a dielectric strength of close to between 3 kV/mm and 10 kV/mm (epoxy resin, see [0041]; having dielectric strength of roughly 500V/mil, equivalent to 19 kV/mm, which overlaps the claimed range; as supported by “Dielectric Properties of Epoxies”).
Note that the range disclosed by Kosuga are close to the claimed range. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. (see MPEP 2144.05)
Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kosuga and Briere, as applied to claims 1 and 11 above, and further in view of Cintra et al. (US 2008/0238372; herein “Cintra”).
Regarding claim 2, Kosuga does not explicitly disclose an enclosure in which the circuit board and the power semiconductor device are disposed, the enclosure hermetically sealing the power semiconductor device and the circuit board from an outside environment.
In the same field of endeavor, Cintra teaches in Figs. 1A-C, 3, 4 and related text an enclosure (16, see [0050]) in which the circuit board (50, see [0053]) and the power semiconductor device (at least a portion of 40) are disposed, the enclosure hermetically sealing the power semiconductor device and the circuit board from an outside environment (see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kosuga by having an enclosure in which the circuit board and the power semiconductor device are disposed, the enclosure hermetically sealing the power semiconductor device and the circuit board from an outside environment, as taught by Cintra, in order to protect the circuitry from any outside materials (see Cintra [0050]).
Regarding claim 12, Kosuga does not explicitly disclose an enclosure in which the printed circuit board and the enhanced mode GaN power transistor are disposed, the enclosure hermetically sealing the enhanced mode GaN power transistor and the printed circuit board from an outside environment.
In the same field of endeavor, Cintra teaches in Figs. 1A-C, 3, 4 and related text an enclosure (16, see [0050]) in which the circuit board (50, see [0053]) and the power semiconductor device (at least a portion of 40) are disposed, the enclosure hermetically sealing the power semiconductor device and the circuit board from an outside environment (see [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kosuga by having an enclosure in which the circuit board and the power semiconductor device are disposed, the enclosure hermetically sealing the power semiconductor device and the circuit board from an outside environment, as taught by Cintra, in order to protect the circuitry from any outside materials (see Cintra [0050]). Note that the limitation “an enclosure in which…the enhanced mode GaN power transistor [is] disposed, the enclosure hermetically sealing the enhanced mode GaN power transistor…from an outside environment,” is taught by the combination of the enclosure having the power semiconductor device, as shown by Cintra, and the power semiconductor device having the enhanced mode GaN power transistor, as shown by Briere.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Benenati et al. (US 6,258,627) is cited for showing an insulating substrate between a semiconductor device and a circuit board (see Fig. 3c and related text).
Williamson et al. (US 2020/0251436) is cited for showing an insulating substrate between a semiconductor device and a circuit board (see Fig. 2 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/16/2022